Citation Nr: 0602699	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  00-22 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for claimed psychiatric 
disorder.  



REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from March 1944 to January 
1945.  

By a rating action in January 1945, the RO granted the 
veteran's claim of service connection for psychoneurosis, 
unclassified.  

However, by a rating action in August 1957, the RO severed 
that grant.  The RO found that such disability had existed 
prior to service but had undergone no increase in disability 
during active duty.  

The veteran was notified that decision, as well as his 
appellate rights; however, a notice of disagreement was not 
received with which to initiate the appellate process.  

Therefore, that severance action became final under the law 
and regulations then in effect.  Veterans Regulation No. 
2(a), pt. II, para. III; Department of Veterans Affairs 
Regulations 1008 and 1009; effective January 25, 1936 to 
December 31, 1957.  

In December 2002, following a hearing before the undersigned 
Veterans Law Judge, the Board found that the veteran had 
submitted new and material evidence with which to reopen his 
claim of entitlement to service connection for psychiatric 
disability.  

Thereafter (November 2003), the Board remanded the claim for 
further development.  



FINDING OF FACT

The currently demonstrated generalized anxiety disorder is 
shown as likely as not to have had its clinical onset during 
the veteran's period of active military service in World War 
II.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested generalized anxiety is due to disease 
or injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether the VA has met its statutory 
duty to assist the veteran in the development of his claim of 
entitlement to service connection for psychiatric disability.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

After reviewing the record, the extent that action taken 
hereinbelow is favorable to the veteran, the Board finds that 
further discussion of the requirements of VCAA is not 
required at this time.  




II.  The Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or when clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment.  38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304(b) (2003).  

In this case, the report of the veteran's March 1944 service 
entrance examination shows that the veteran was fit for 
active duty.  In particular, it was reported that his nervous 
system was normal.  Thus, the veteran is presumed to have 
been in sound psychiatric condition at the time of his entry 
into service.  

In order to rebut the presumption, there must be clear and 
unmistakable evidence that the veteran's psychiatric 
disability existed prior to service.  38 U.S.C.A. § 1111; 
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  VA 
bears the burden of proof to rebut the presumption.  Kinnaman 
v. Principi, 4 Vet. App. 20, 27 (1993).  

In service in October 1944, the veteran was hospitalized, in 
part, for vertigo.  However, following further workup at the 
Bethesda Naval Medical Center, the relevant diagnosis was 
changed to psychoneurosis, unclassified.  

The health care providers found that the veteran was childish 
and immature and essentially disabled by nervousness.  They 
noted that in high school such manifestations had been so 
significant that they had caused the veteran to seek 
psychiatric counseling and to leave high school prior to 
graduation.  

The health care providers concluded that the veteran's 
psychiatric disability had existed prior to his entry on 
active duty.  

During his hospitalization, the inservice health care 
providers reportedly received a letter from the veteran's 
family physician of 12 years, Dr. W.  However, that letter 
only noted that the veteran was being treated for 
neurocirculatory disturbances with gastroptosis.  There was 
no reference to psychiatric disability.  

Numerous statements from family and lifelong friends, as well 
as from physicians who treated the veteran shortly after 
service, indicate that the veteran was physically and 
mentally well prior to service but that he had changed 
following his discharge.  

In June 1945, the veteran was treated by Dr. W. for 
complaints similar to those reported in service, headaches, 
dizziness, burning eyes, and stomach pain.  No organic 
disease was found, and the veteran was referred for 
consultation.  The diagnosis was that of severe 
psychoneurosis.  Conspicuously, Dr. W. did not report any 
prior evidence of psychiatric complaints or manifestations.  

The report of a February 1948 VA psychiatric examination is 
similarly negative for any evidence of preservice psychiatric 
disability.  

Finally, the Board notes that during a November 2004, the 
examiner was asked specifically to render an opinion as to 
whether the veteran suffered from a psychiatric disability 
prior to service.  

Following a review of the claims folder and the veteran's VA 
treatment records and a clinical interview with the veteran 
and his wife, the examiner concluded that the veteran did not 
have any preservice psychiatric disability.  He further 
concluded that that the veteran's generalized anxiety was 
most likely the result of his military duty.  

At the very least, there is an approximate balance of 
evidence both for and against the claim that the veteran's 
psychiatric disability had its onset in service.  Under such 
circumstances, all reasonable doubt is resolved in favor of 
the veteran.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  

Accordingly, service connection for psychiatric disability, 
diagnosed as generalized anxiety disorder is warranted.  



ORDER

Service connection for a generalized anxiety disorder is 
granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


